Case 1:21-cv-05739-PAE Document 28 Filed 09/01/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KENT J. RODRIGUEZ, Individually and on Behalf of All
Others Similarly Situated,

21 Civ. 5739 (PAE)
Plaintiff,

_y- ORDER

DRAFTKINGS INC. ff/k/a DIAMOND EAGLE
ACQUISITION CORP., JASON D. ROBINS, JASON Kk.
PARK, JEFF SAGANSKY, and ELI BAKER,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received several motions for appointment of lead plaintiff(s) and counsel
in this case. See Dkts, 9, 12, 15, 17, 18, and 24, Responses to these motions are due on
September 15, 2021. The Court does not invite replies.

SO ORDERED.

Paml MN. Eng fut,

PAUL A. ENGELMAYER ¢
United States District Judge

 

Dated: September 1, 2021
New York, New York
